DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/2022 has been entered.
 
Response to Amendment
Regarding the Office action mailed 05/20/2022:
The objections to the specification for lacking the requisite incorporation by reference paragraph for the electronically-submitted Sequence Listing, the absence of a Brief Description of the Drawings, and the misspelling of “reverse” are withdrawn in view of the amendment.
The rejection of claim 8 under 35 USC 112(b) for containing trademarks is withdrawn in view of the amendment.
The rejection of claims 6 and 10 under 35 USC 101 is withdrawn in view of the amendment.
Regarding the various rejections under 35 USC 112(a) and 112(b), the amendment has addressed some issues. However, some issues remain and are set forth in the rejections below. Any particular rejection or issue not reiterated from the previous Office action may be considered as withdrawn in view of the amendment.

Claim Interpretation
The term “segments of a sample” are construed to refer to microtome sections of tissue. A “segment” can consist of one or more such sections. This is how the term “segments” is used in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “selecting segments of a sample from a patient flanked on either side by sections comprising at least 60% or at most 5% tumour cells”. This language comes from the specification at page 20, lines 15-25 (where sections of tissue taken from prostate were involved). Claims 12 and 9 (claim 12 depending from claim 1; claim 9 depending from claim 12) recite that the sample is a urine sample. It is unclear, and not explained in the specification, how one takes “segments” of a urine sample flanked by “sections”.

Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 3 requires a “urine sample” (lines 2 and 3). Claim 3 also recites “in the segments” in the penultimate line. First, there is no antecedent basis for “the segments”. Second, it is unclear how there could be “segments” of a urine sample.
In addition, the phrase “wherein when the nucleic acid hybridizes to SEQ ID NO: 1…above a defined threshold”. In step b), there are two references to a nucleic acid. One is “a nucleic acid that hybridizes”, and the other is “the nucleic acid according to SEQ ID NO: 1”. The “the nucleic acid” in the penultimate line of the claim is clearly referring to the former. However, the term “SEQ ID NO: 1” in the phrase “wherein when the nucleic acid hybridizes to SEQ ID NO: 1” is problematic, as there is no connection between “SEQ ID NO: 1” and the sample being analyzed. The language “wherein when the nucleic acid hybridizes to RNA corresponding to SEQ ID NO: 1 from the urine sample above a defined threshold value” would be more favorably considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3 and 4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) a correlation between the level of a particular RNA (one corresponding to SEQ ID NO: 1) in urine and the presence of prostate cancer. This judicial exception is not integrated into a practical application because the only additional elements recited in the claims are detecting such RNA by means of a hybridization probe (claim 4 further stipulates such probe is labeled). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because to detect nucleic acids with labeled hybridization probes is well-known, routine and conventional in the art. For example, Xia (US 2008/0248040) discloses (para 0324): “These methods involve determining expression of the nucleic acid molecule…such determinations can be carried out via any standard nucleic acid determination assay, including the polymerase chain reaction, or assaying with labeled hybridization probes.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/              Primary Examiner, Art Unit 1637